Citation Nr: 1531504	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for disability manifested by chronic fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) regional office in Cleveland, Ohio (RO).  The Veteran's case is currently before the Detroit, Michigan RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in May 2013, and a transcript of the hearing is of record.

In April 2014, the Board denied the Veteran's claim for entitlement to service connection for a disability manifested by chronic fatigue.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2015, the Court granted a Joint Motion for Remand and partially vacated the Board's decision for compliance with the instructions in the Joint Motion regarding the claim of entitlement to service connection for a disability manifested by chronic fatigue.  The Order and Joint Motion did not disrupt the Board's decision as to the other claims adjudicated in the Board's April 2014 decision.  

The Board also acknowledges that the issue of entitlement to service connection for a disability manifested by light headedness was addressed in its April 2014 decision and remanded to the RO for additional development.   However, as entitlement to service connection for orthostatic hypotension (claimed as light headedness) was later granted in a February 2015 rating decision, this issue was granted in full and is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for a disability manifested by chronic fatigue, to include as a manifestation of an undiagnosed illness.  

In its prior April 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for chronic fatigue after finding that a July 2007 VA examination report concluded that the Veteran did not meet the criteria for chronic fatigue syndrome, and because, although the Veteran was competent to report his symptoms of chronic fatigue, he was not competent to opine that he currently had a disability manifested by chronic fatigue due to service, to include as due to an undiagnosed illness.

However, the March 2015 Joint Motion determined that the July 2007 opinion was inadequate.  Specifically, the Joint Motion indicated that the July 2007 VA examiner did not express an opinion or make any statement concerning whether or not the Veteran suffered from chronic fatigue as a result of an undiagnosed illness; rather, the July 2007 examination report found that Veteran "does not meet
criteria for chronic fatigue syndrome."  Significantly, the Joint Motion emphasized that the examiner made no statement, positive or negative, about whether or not the Veteran had chronic fatigue as a symptom of an undiagnosed illness.  Therefore, the Joint Motion concluded that it was unclear how the Board could rely on the July 2007 VA examination report to support a finding that the Veteran did not have an undiagnosed illness manifested, in part, by chronic fatigue.

For these reasons, the Board finds that the case should be remanded to provide the Veteran with an additional examination and to obtain a more detailed opinion with respect to any symptoms manifested by chronic fatigue.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Gulf War 
Guidelines examination with regard to his claim for service connection for disability manifested by chronic fatigue.  All indicated tests and studies must be done, and all findings should be reported in detail.  

Thereafter, the examiner must provide an opinion as to the etiology of the Veteran's complaints of chronic fatigue.  Specifically, the examiner should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, the examiner must identify the diagnosis and provide an opinion, complete with rationale, as to whether it is at least as likely as not (50 percent probability or more) that the disorder is related to the Veteran's service, including climatic/environment hazards in the Persian Gulf.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each diagnosed disability is caused, or aggravated, by a service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If any complaint is not attributable to a known clinical diagnosis, then the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

(a)	that the Veteran's complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia theater of operations; or 

(b)	that the Veteran's complaints are related to any incident of his service, including exposure to petroleum or other environmental hazards.  

The examiner must provide a complete rationale in support of his opinion(s).

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent to describe his symptoms while on active duty and since that time even when his records are negative for complaints or a diagnosis. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, then issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




